WOODLEY, Judge,
concurring.
While I am in full agreement with the opinion prepared by Judge Belcher, and approve it, there is merit in the contention that both the prisoner and the prison authorities are entitled *110to have some court pass upon the issue of whether relator’s sentence should be credited (1) with the time he was at large under the conditional pardon; (2) with the calendar time he was in the Federal Penitentiary after the conditional pardon was revoked; and (3) with the time credited to him on the Federal conviction, including in addition to calendar time, credits for good conduct, etc.
As stated in Judge Belcher’s opinion, if all such time and credits should be allowed on the Texas sentence, relator would have further time to serve and is not therefore illegally restrained of his liberty. Under the authorities cited by Judge Belcher, this court’s jurisdiction would not therefore be invoked and any holding this court might make other than to deny relator’s prayer for release could be but dicta. In other words, a declaration as to what credits should be allowed on the sentence of a prisoner which, if allowed, would not entitle him to release, would be but a declaratory judgment.
Notwithstanding the rules stated, this court is not precluded from declaring for what it may be worth, that the prison authorities should consider a convict’s sentence to have certain credits claimed by him in a habeas corpus proceeding.
The application for habeas corpus was granted by a district judge and, after hearing, was made returnable before this court under Art. 119 V.A.C.C.P.
As I understand the prior decisions of this court and the record made before the district judge, I express the view that the relator is not entitled to any of the credits claimed.
The sentence has been credited with time served prior to relator’s release on conditional pardon. The conditional pardon granted and accepted was conditioned and provided that time relator was at large under it should not, in the event it was revoked, be credited or considered.
Relator violated the conditions of the clemency extended to him and was in the Federal penitentiary when his conditional pardon was revoked. Hence, neither the judge in the Federal court case nor the state court judge had opportunity to pass upon whether the state and Federal sentences should be cumulated.
The authorities dealing with cases where the trial judge in *111the subsequent prosecution failed to cumulate the sentences are not applicable.
Under the holdings of this court in Ex parte Spears, 154 Texas Cr. Rep. 112, 235 S.W. 2d 917, wherein Ex parte Baird, 154 Texas Cr. Rep. 109, 225 S.W. 2d 845, was specifically overruled ; Ex parte Drake, 151 Texas Cr. Rep. 17, 205 S.W. 2d 372; and Ex parte Jones, 152 Texas Cr. Rep. 346, 214 S.W. 2d 123, relator is not entitled to credit on his Texas sentence for the time he was required to serve on the Federal sentence before he could be returned to complete his Texas sentence.
A second habeas corpus proceeding styled Ex parte Baird, reported in 154 Texas Cr. Rep. 508, 228 S.W. 2d 511, is direct authority upon the third point. Under that authority a Texas prison inmate is not entitled to credits for commutation allowed on a Federal conviction even though the sentences run concurrently.